﻿Mr. President, at the very outset permits me to extend to you and to the members of the Assembly fraternal greetings and a message of peace from King Moshoeshoe II, the Government and the people of Lesotho. We are pleased to congratulate you on your well-deserved unanimous election to the presidency of this session.
This augurs well for all of us because your great country, Zambia, under the leadership of President Kenneth Kaunda, has been in the forefront of the freedom struggle that has swept from the north to the southern part of our continent. While congratulating you as an illustrious son of Africa, we take special pride in recalling that you received the first part of your advanced education in the Kingdom of Lesotho, at what was then the Pius XII College. We pledge our full support to you and to the other officers.
5.	Allow me to seize this opportunity to pay a special tribute to the President of the thirty-eighth session of the General Assembly, who served concurrently as the President of his great country, Panama.
6.	As a member of the Commonwealth of Nations, Lesotho warmly congratulates and welcomes the State of Brunei Darussalam as the 159th Member of the United Nations. The admission of Brunei Darussalam to the United Nations is a reminder to all of us that this is a universal Organization charged with responsibility for the maintenance of peace and security. Indeed, the Secretary General, whom we congratulate on his lucid and succinct report, has stated that "the United Nations is a unique and ideal forum for discussing and solving international problems and conflicts even between the superpowers.
7.	Let us therefore take this auspicious occasion of the admission of Brunei Darussalam to the United Nations to rededicate ourselves to the ideals and objectives of the United Nations as enshrined in its Charter.
8.	As we meet again, the international economic crisis continues to threaten the survival of small developing nations. Their efforts to restructure their economies are frustrated by the polarized manipulation and refusal of the developed countries to accept the new international economic order.
9.	The stalemate in the global negotiations has further organized the North South relationship into a curious rectangular arrangement of first, second, third and fourth worlds. In this scenario, development strategies conceived in the last decade have degenerated into a thirst for regional domination characterized by coercion and blackmail. Failure to arrest this trend and revert to a normal dialogue between nations can only take the world back to the colonial era.
10.	My country, as one of the landlocked and least developed among the developing countries and one of the hardest hit by economics and spiralling inflation, is gravely concerned at the stalemate in the North South dialogue, which so far happens to be the only possible means of restructuring the present unjust economic order.
11.	Of course, resolutions have been adopted by various United Nations institutions and efforts have been made in an attempt to improve the economic conditions of the least developed countries. These endeavours may not have generated substantive gains, but this fact need not diminish our will and determination to achieve our set goals of development. The failure of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade in 1983, served as a reminder to the developing countries of the importance of mutual cooperation. The developing countries should utilize their experience further to promote their unity and move towards self-reliance.
12.	Although multilateral cooperation has made substantial contributions to economic and social development since the last world war, there is a growing awareness of the need among developing countries for reform of the existing international monetary and financial systems. It is almost 40 years since the Bretton Woods blueprint was agreed upon as the basic framework for global economic relationships. Today, near chaos and disorder have made it urgently necessary to re-examine the system and the whole machinery.
13.	Even though there are diverse views on reform, we believe that close dialogue would culminate in some practical reforms. In Toronto, the Commonwealth Finance Ministers made commendable recommendations, which have my delegation's full support. That the Development Committee of the World Bank is considering those recommendations is encouraging. The international community should work towards the day when the world's financial and trading systems will be free of major banking crises, disequilibrium in external payments, stagnant growth, increasing trade barriers, volatile exchange rates and reduced investments due to high inflation and interest rates. No blame is being placed on any single country or group of countries for the prevailing uncertainties, but there is no doubt that the major industrialized countries have a special responsibility to initiate reforms.
14.	The Secretary General has called the attention of the international community to the deteriorating economic and social crisis in Africa, particularly in the drought stricken countries. This call could not have come at a more opportune moment, because we, in Lesotho, have experienced unprecedented drought for the past three to four years, resulting in famine, malnutrition and death. While we express our appreciation to those countries which have responded positively to the call, we must state that the situation is not getting better. Meagre resources have been redirected towards emergency programmes, leaving very little for normal development activities. We therefore take this opportunity to welcome the initiative of the FAO and the World Bank group in bringing to the fore the crisis situation in sub-Saharan Africa, of which Lesotho is an integral part. It is to be hoped that the international community will respond positively and generously to requests for assistance in order to alleviate the plight of the peoples of the region.
15.	Today, the global political climate is more volatile than ever before. The deepening confrontation in East West relations and the growing tendency to resort to force is of the greatest concern to Lesotho and its peace-loving people. In the past year there has been no progress in arms control negotiations. It is our earnest hope that the recent contacts signal a new era whose atmosphere will replace the current atmosphere of heightened fear of nuclear confrontation and violence.
16.	There has been violence in many parts of the world. The situation in Cyprus remains unresolved although the issue has been on the agenda of the General Assembly for many years. Indeed, recent developments have exacerbated the problems in that friendly Commonwealth country. The Government of Lesotho continues to support territorial integrity and independence for Cyprus. We are encouraged by and commend the Secretary General's efforts to that end.
17.	The situation in Central and Latin America continues to be characterized by interference in the internal affairs of smaller States. Hence our firm support for the Contadora initiatives and the opening of dialogue between the United States and Nicaragua. We hope that the peoples of Central and Latin America will soon be left alone to live in peace, free of external pressures and intimidation.
18.	A serious threat to world peace persists in the Middle East. The Palestine issue is at the heart of that problem. We are convinced that Security Council resolution 242 (1967), which endorses the right of all countries of the region to exist, constitutes a just and comprehensive solution. We contend further that all conquered territories must be returned and that the inalienable rights of the Palestinian people, especially their right to self-determination, must be respected.
19.	The Iraqi Iranian war is another outstanding international conflict in which many lives have already been lost. What is even more painful about that war is that it involves two fraternal nonaligned States. Lesotho calls for a negotiated settlement to end that fratricidal war and commends the Secretary General and others for their efforts in trying to bring about peace in the area.
20.	On the Korean question, the Lesotho Government has always supported the Korean people's desire to reunify their country peacefully, without foreign interference. Talks have been held between the parties concerned with the aim of achieving genuine reunification. My delegation urges that those talks continue.
21.	There are many other areas of world tension, but representatives will bear with me if I single out southern Africa, since it is the most vexing problem and could engulf us in an inferno of immeasurable proportions. The Government of Lesotho has consistently expressed its position on the Namibian question.
22.	The United Nations plan for Namibia's independence remains unimplemented. The diplomatic efforts launched by the five Western Powers to persuade South Africa to end its illegal occupation of Namibia have not shown any progress. Many issues that had already been resolved are being reopened and irrelevant matters are being drawn in. There is insistence that Namibia cannot be independent unless Cuban troops are withdrawn from Angola.
23.	We have maintained that Cuban troops are in Angola at the invitation of the Angolan Government—a bilateral arrangement between sovereign States. The illegal occupation of Namibia is a separate, colonial issue which should be treated as such and not confused with other extraneous matters. South Africa ought to set a date for the implementation of Security Council resolution 435 (1978) and a date for Namibia's independence.
24.	The General Assembly, in its resolutions 38/11 and 39/2, unequivocally rejected the so-called constitutional reforms. Since independence, Lesotho has upheld a policy of the resolution of problems between nations through dialogue. Even today the Government of Lesotho is still committed to that policy. We are, however, apprehensive that as long as apartheid exists our relations with our neighbour will always present problems, much as both sides would like them to be as reasonable as possible. The Government of Lesotho therefore feels strongly that the question of apartheid must be addressed as seriously as possible if there is to be genuine peace in that part of the world. The world should not be deceived into thinking that the push for political change in South Africa is mainly externally motivated. Recent events in that country are compelling examples of the impatience of the majority of the black masses. What we all have to bear in mind is that a people determined to liberate itself will not be halted by anything or anybody.
25.	The consequent reprisals by the South African authorities have, as usual, resulted in an influx of South African refugees into my country. In spite of serious pressures from our powerful neighbour, we find ourselves unable to deny sanctuary to those who are denied civil and political rights. This is, first, because, as King Moshoeshoe II stated in the Security Council on 14 December 1982, we are ourselves a nation of refugees. That is why we do not place refugees in camps; instead, we integrate them into our society. Secondly, it is because we are obliged to honour international conventions on refugees to which we are parties.
26.	Lesotho will continue to receive those who run to it for sanctuary. But we shall also insist, as in the past, that our country should not be used as a springboard for attacks against other countries. The Government of Lesotho has made a declaration to that effect, which has been reproduced in Security Council document S/16746. It is because we are committed to a policy of good neighbourliness and peaceful coexistence that we have continued to impress upon our neighbour that it would greatly facilitate matters for us if the South African Government were to engage in a serious and meaningful dialogue with the black people of that country, the legitimacy of whose struggle for a place in the sun is accepted by the Assembly.
27.	The struggle of the people of South Africa affects us in Lesotho directly, for, as my Prime Minister has stated, when these people flee to our country we are used as scapegoats and are falsely accused of giving military bases to the African National Congress of South Africa [ANC].
28.	Sometimes those accusations against us become so acrimonious that our very independence and sovereignty are threatened, as was the case recently when South Africa interfered with goods destined for Lesotho from other countries and at the same time restricted the movement of people across our common borders. Another very disturbing dimension in this respect concerns the armed bandits who cross our borders from South Africa into our country to commit acts of murder and sabotage. To contain this situation we have had to divert funds which could otherwise have been used for development to strengthen our internal security.
29.	In this volatile situation, in which the positions of the white rulers of South Africa and the black majority of that country seem to be drifting further apart, as a result of which we, in Lesotho, are not able to concentrate on development, my Prime Minister, Mr. Jonathan, has offered himself as a catalyst between the two sides, with Lesotho as a venue for discussions towards resolving the conflict between them. We have no desire to interfere in the internal affairs of another country, but we are affected because of our geographical position.
30.	We, in Lesotho, do not subscribe to the view that peaceful coexistence among neighbouring countries in southern Africa can be attained through the signing of so-called nonaggression pacts. It is our firm and sincere belief that the problem of southern Africa, at the centre of which is the apartheid system, can be resolved by the dismantling of apartheid in South Africa. As a matter of fact, we have stated that we have no problem coexisting peacefully with South Africa and, indeed, the current dialogue, if carried out in good faith, holds good prospects for normalization of relations. But we also think that the continuing influx of refugees into our country, which we cannot stop, will continue to threaten these relations which are showing signs of improvement.
31.	We should like to express a very special word of gratitude and appreciation to the friendly countries and international organizations which gave us economic support and political solidarity in our socioeconomic development efforts.
32.	Our ability to withstand the enormous political pressures which undermine our sovereignty and territorial integrity is firmly based on our historical background. We are happy that the international community is behind us.
